DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 23, 30, 31, and  38-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0013448 to Nakano in view of Takahashi et al. (US 2009/0072255, hereinafter Takahashi).
With respect to Claim 1, Nakano discloses a light emitting diode (LED) device (Nakano, Figs. 2A-2C, 5, ¶0024-¶0026, ¶0030-¶0082, ¶0091-¶0092) comprising:
       an LED die (e.g., 10) (Nakano, Figs. 2A-2C, 5, ¶0032, ¶0034) configured to emit blue light having a peak emission wavelength (e.g., in the range of 440 nm to 460 nm);
       a first phosphor layer (e.g., phosphor member 50 including phosphor layers 54/53/52/51) (Nakano, Fig. 5, ¶0092, ¶0037) disposed on the LED die (10) and configured to emit green (e.g., blue-green phosphor 71), yellow (e.g., phosphor 72), and red (e.g., phosphors 73/74) light upon excitation by the blue light emitted from the LED die; and

Further, Nakano does not specifically disclose that a second phosphor layer is disposed on the first phosphor layer opposite from the LED die and comprises a Sr3MgSi2O8:Eu phosphor configured to emit light having a peak emission wavelength at approximately 10 to 50 nanometers longer than the peak emission wavelength of the LED die.
However, Takahashi teaches a high efficiency high-color-rendering light emitting device (Takahashi, Fig. 1A, ¶0019-¶0020, ¶0081-¶0085, ¶0088-¶0112, ¶0127, ¶0130, ¶0135, ¶0271-¶0301, ¶0372-¶0384) comprising a blue LED (3) (Takahashi, Fig. 1A, ¶0373, ¶0271-¶0287) and a phosphor (4) with high luminous efficiency and having excellent temperature characteristics, wherein the phosphor is capable of being excited by light in the blue region having wavelength range of 430 nm to 480 nm (Takahashi, Fig. 1A, ¶0271); the phosphor comprises a first phosphor (Takahashi, Fig. 1A, ¶0280) including red phosphor and a second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292-¶0294) including a blue phosphor with emission peak wavelength in a range of 440 nm to 490 nm (Takahashi, Fig. 1A, ¶0292), and the blue phosphor comprises Eu activated silicate phosphor such as (Sr, Ba)3MgSi2O8:Eu phosphor (Takahashi, Fig. 1A, ¶0294), the second phosphor is used to adjust the emission color of the light emitting device; specifically, the phosphor is excited by light having a peak wavelength of 455 nm, thus, for the second phosphor including a blue phosphor with emission peak wavelength of 470 nm, a peak emission wavelength of the blue phosphor would be 15 nm longer than the peak emission wavelength of the LED die, and for the second phosphor including a blue phosphor with emission peak wavelength of 490 nm, a peak emission wavelength of the blue phosphor would be 35 nm longer than the peak emission wavelength of the LED die.
The claimed range of peak emission wavelengths at approximately 10 to 50 nanometers overlaps the range of peak emission wavelengths at approximately 15 to 35 nanometers of Takahashi.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the LED device of Nakano by forming a light emitting device comprising the second phosphor layer including phosphors having shorter wavelengths (e.g., additional phosphors 75 of Nakano) disposed on the first phosphor layer in the upper part of the phosphor member to become more distant from the LED as taught by Nakano and adjusting material composition of the second phosphor of Nakano to form a light emitting device comprising the second phosphor as a blue phosphor of Takahashi with shorter wavelength peak than that of the first phosphor adjacent to the LED element, wherein the second phosphor has a specific material such as silicate phosphor as taught by Takahashi to have the LED device that comprises a second phosphor layer disposed on the first phosphor layer opposite from the LED die and comprising a Sr3MgSi2O8:Eu phosphor configured to emit light having a peak emission wavelength at approximately 10 to 50 nanometers longer than the peak emission wavelength of the LED die in order to provide a high efficiency high-color-rendering light emitting device with adjusted emission color of the light emitting device and including phosphor having excellent temperature characteristics (Takahashi, ¶0019-¶0020, ¶0081-¶0085, ¶0089, ¶0112, ¶0130, ¶0135, ¶0140, ¶0271, ¶0287, ¶0292, ¶0294, ¶0301).
Regarding Claim 4, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose that the peak emission of the second phosphor layer is approximately 10 nm longer than the peak emission wavelength of the LED die.
However, Takahashi teaches the second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292, ¶0294, ¶0301) including a blue phosphor comprising Eu activated silicate phosphor such as (Sr, Ba)3MgSi2O8:Eu phosphor, the second phosphor is used to adjust the emission color of the light emitting device; specifically, the phosphor is excited by light having a peak wavelength of 455 nm, thus, for the second phosphor including a blue phosphor with emission peak wavelength of 460 nm, a peak emission wavelength of the blue phosphor would be 5 nm longer than the peak emission wavelength of the LED die, and for the second phosphor including a blue phosphor with emission peak wavelength of 470 nm, a 
The claimed peak emission wavelength at approximately 10 nanometers longer than the peak emission wavelength of the LED die lies inside the range of peak emission wavelengths at approximately 5 to 15 nanometers of Takahashi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by adjusting material composition of the second phosphor of Nakano to form a light emitting device comprising the second phosphor as a blue phosphor of Takahashi, wherein the second phosphor has a specific material such as silicate phosphor as taught by Takahashi to have the LED device, wherein the peak emission of the second phosphor layer is approximately 10 nm longer than the peak emission wavelength of the LED die in order to provide a high efficiency high-color-rendering light emitting device with adjusted emission color of the light emitting device and including phosphor having excellent temperature characteristics (Takahashi, ¶0019-¶0020, ¶0081-¶0085, ¶0089, ¶0112, ¶0130, ¶0135, ¶0140, ¶0271, ¶0287, ¶0292, ¶0294, ¶0301).
Regarding Claim 5, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose that the peak emission of the second phosphor layer is approximately 10 nm to 20 nm shorter than a peak emission wavelength of the first phosphor.
However, Nakano teaches a light emitting device (100) (Nakano, Figs. 2A-2C, 5, ¶0092) that includes the first phosphor (e.g., including red phosphors 74/73, yellow phosphor 72, and green phosphor 71, as in Fig. 1) (Nakano, Figs. 1, 2A-2C, 4B, 5, ¶0030, ¶0037) to emit light in a range between 380 nm and 485 nm and the second phosphor (e.g., additional phosphors 75 in Fig. 4B) that are preferably blue phosphors emitting light in a range between 440 nm to 480 nm (Nakano, Figs. 2A-2C, 4B, 5, ¶0076-¶0078, ¶0091, ¶0092) so that with a peak emission wavelength of the first phosphor (e.g., red phosphors 74/73, yellow phosphor 72, and green phosphor 71) to emit light in a range between 470 nm and 480 nm, the peak emission wavelength of the second phosphor layer of about 460 nm would be approximately 10 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by forming a light emitting device comprising the LED die having a peak emission wavelength in a blue range, the first phosphor layer, and the second phosphor layer including phosphors with adjusted composition and having shorter wavelengths (e.g., phosphors 75 of Nakano having a specific wavelength in a blue range) disposed in the upper part of the phosphor member on the first phosphor layer and more distant from the LED as taught by Nakano to have the LED device, wherein the peak emission wavelength of the second phosphor layer is approximately 10 nm to 20 nm shorter than a peak emission wavelength of the first phosphor layer in order to provide improved LED device with specific color temperature, improved moisture resistance, and improved color rendering properties of the light emitting device (Nakano, ¶0006-¶0010, ¶0025, ¶0048-¶0051, ¶0076-¶0077, ¶0091-¶0092).
Regarding Claim 6, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose a lens surrounding the LED die, the first phosphor layer, and the second phosphor layer. However, Takahashi teaches an embodiment of Fig. 1A, wherein a mold portion (7) (Takahashi, Fig. 1A, ¶0373, ¶0380-¶0384) is formed to protect the blue LED (3), the phosphor portion (4) including first phosphor and the second phosphor and to serve as lens to control light distribution properties.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the LED device of Nakano/Takahashi by forming a lens over the LED die and the phosphor portion as taught by Takahashi to have a lens surrounding the LED die, the first phosphor layer, and the second phosphor layer in order to protect the LED device including phosphor and to control light distribution properties, and thus to obtain a high efficiency high-color-rendering light emitting device (Takahashi, ¶0019-¶0020, ¶0081-¶0085, ¶0089, ¶0112, ¶0373, ¶0380-¶0384).
Regarding Claim 23, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose the LED device, wherein the light emission at approximately 470 nm of the LED device is increased compared with the light emission at approximately 470 nm of the LED 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by forming a light emitting device comprising the LED die having a peak emission wavelength in a blue range, the first phosphor layer, and the second phosphor layer including additional phosphors having shorter wavelengths (e.g., phosphors 75 of Nakano having a specific wavelength in a blue range) as taught by Nakano to have the LED device, wherein the light emission at approximately 470 nm of the LED device is increased compared with the light emission at approximately 470 nm of the LED device without the second phosphor layer in order to provide improved LED device with specific color temperature, improved moisture resistance, and improved color rendering properties of the light emitting device (Nakano, ¶0006-¶0010, ¶0025, ¶0048-¶0051, ¶0076-¶0077, ¶0091-¶0092).
Regarding Claim 30, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano discloses the LED device, wherein the peak emission wavelength of the LED die (10) (Nakano, Figs. 2A-2C, 5, ¶0032, ¶0092) is approximately 440 nanometers.
Regarding Claim 31, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Further, Nakano does not specifically disclose that the peak emission wavelength of the second phosphor is approximately 20 nm to 40 nm longer than the peak emission wavelength of the LED die.
However, Takahashi teaches a high efficiency high-color-rendering light emitting device (Takahashi, Fig. 1A, ¶0019-¶0020, ¶0081-¶0085, ¶0088-¶0112, ¶0127, ¶0130, ¶0135, ¶0271-¶0301, ¶0372-¶0384) comprising a blue LED (3) (Takahashi, Fig. 1A, ¶0373, ¶0271-¶0287) and the second phosphor (Takahashi, Fig. 1A, ¶0287, ¶0292-¶0294) including a blue phosphor with emission peak wavelength in a range of 440 nm to 490 nm (Takahashi, Fig. 1A, ¶0292), and the blue phosphor comprises Eu activated silicate phosphor such as (Sr, Ba)3MgSi2O8:Eu phosphor (Takahashi, Fig. 1A, ¶0294), the second phosphor is used to adjust the emission color of the light emitting device; specifically, the phosphor is excited by light having a peak wavelength of 455 nm, thus, for the second phosphor including a blue phosphor with emission peak wavelength of 470 nm, a peak emission wavelength of the blue phosphor would be 15 nm longer than the peak emission wavelength of the LED die, and for the second phosphor including a blue phosphor with emission peak wavelength of 490 nm, a peak emission wavelength of the blue phosphor would be 35 nm longer than the peak emission wavelength of the LED die.
The claimed range of peak emission wavelengths at approximately 20 to 40 nanometers overlaps the range of peak emission wavelengths at approximately 15 to 35 nanometers of Takahashi.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by adjusting material composition of the second phosphor of Nakano to form a light emitting device comprising the second phosphor as a blue phosphor of Takahashi, wherein the second phosphor has a specific material such as silicate phosphor as taught by Takahashi to have the LED device, wherein the peak emission wavelength of the second 
Regarding Claim 38, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano discloses the LED device, wherein the peak emission wavelength of the second phosphor (e.g., 75) is in a range between 440 nm and 480 nm (Nakano, Figs. 2A-2C, 5, ¶0076, ¶0077, ¶0091, ¶0092) that includes the peak emission wavelength of approximately 460 nanometers.
Regarding Claims 39 and 40, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano discloses the LED device, wherein a spectral power distribution (SPD) of the LED device containing a local minimum (lowest emission intensity A) (Nakano, Figs. 2A-2C, ¶0048-¶0051), but does not specifically disclose a local minimum at approximately 470 nanometers (as claimed in claim 39); wherein the SPD emission of the LED device at approximately 470 nanometers is increased compared with the SPD emission of the LED device without the second phosphor layer (as claimed in claim 40).
However, Nakano teaches a phosphor member (50) (Nakano, Figs. 2A-2C, 5, ¶0024, ¶0037, ¶0091-¶0092) comprising a first phosphor layer (e.g., 54/53/52/51) on the LED (10), wherein a phosphor (e.g., red phosphor 74) having a long wavelength is disposed in the vicinity of the LED (10) and phosphors having shorter wavelengths (e.g., blue-green phosphor 71) are disposed as they become more distant from the LED (10), and additional phosphors (e.g., 75 in Fig. 4B) that are included in the phosphor member (50) (Nakano, Fig. 5, ¶0091), and the emission spectrum of the light emitting device comprising phosphor member (50) includes a peak emission intensity B (Nakano, Figs. 2A-2C, ¶0048-¶0051) at wavelength X (in a blue range between 440 nm to 460 nm) and a local minimum (lowest emission intensity A) at wavelength less than 480 nm (interpreted as approximately 470 nanometers) between a peak emission intensity at wavelength X and a second peak emission intensity at wavelength Y, wherein content of the phosphor in the blue range is adjusted to have a specific ratio A/B of a lowest emission intensity A to a peak emission intensity B to improve the color rendering properties of the light emitting device, and intensity at the local minimum (lowest emission intensity A) (Nakano, Figs. 2A-2C, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further  modify the LED device of Nakano/Takahashi by forming a light emitting device comprising the second phosphor layer including phosphors having shorter wavelengths (e.g., additional phosphors 75 of Nakano) disposed on the first phosphor layer in the upper part of the phosphor member to become more distant from the LED as taught by Nakano such that the emission spectrum of the light emitting device has a local minimum between a peak emission intensity in a blue range, and adjusting content of additional phosphors in the second phosphor layer having emission wavelength in a blue range to have a specific ratio A/B of a lowest emission intensity A to a peak emission intensity as taught by Nakano to have a local minimum at approximately 470 nanometers (as claimed in claim 39); wherein the SPD emission of the LED device at approximately 470 nanometers is increased compared with the SPD emission of the LED device without the second phosphor layer (as claimed in claim 40) in order to provide improved LED device with specific color temperature, improved moisture resistance, and improved color rendering properties of the light emitting device (Nakano, ¶0006-¶0010, ¶0025, ¶0048-¶0051, ¶0076-¶0077, ¶0091, ¶0092).
Claims 7-9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0013448 to Nakano in view of Takahashi (US 2009/0072255) as applied to claim 1, and further in view of Lim (US 2016/0104820).
Regarding Claim 7, Nakano in view of Takahashi discloses the LED device of claim 1. Further, Nakano does not specifically disclose the LED device, wherein the first phosphor layer comprises Y3(Al,Ga)5O12, Lu3(Al,Ga)5O12, SCASN, and CASN in silicone. However, Lim teaches light emitting device (Lim, Figs. 1, 2, 6, ¶0002, ¶0017-¶0022, ¶0032, ¶0043-¶0073, ¶0085-¶0105, ¶0131-¶0136) having high thermal and mechanical reliability and high color rendering index, wherein the LED emits light having a peak emission wavelength in a range between 400 nm and 435 nm (Lim, Fig. 6, ¶0131-¶0136, ¶0051), a first phosphor layer including two kinds of red phosphors (135, e.g., CASN and SCAS) (Lim, Fig. 6, ¶0062, ¶0064, ¶0062, ¶0132) and cyan phosphors (133, e.g., LuAG-based phosphor, Lu3(Al,Ga)5O12) (Lim, Fig. 6, ¶0132, ¶0097, ¶0064) in silicone resin (131) (Lim, Fig. 6, ¶0134, ¶0054) and a second 3(Al,Ga)5O12) or YAG-based phosphors (e.g., Y3(Al)5O12) (Lim, Fig. 6, ¶0132, ¶0117, ¶0120); the light emitting device (Lim, Figs. 13A-13D, ¶0058-¶0060) has minimized intensity of light in the blue light wavelength range of about 435 to 465 nm.
Further, Takahashi teaches phosphors (Takahashi, Fig. 1A, ¶0089, ¶0112, ¶0288, ¶0298) having excellent temperature characteristics, wherein green phosphor includes Ce-activated aluminate phosphor such as Y3(Al,Ga)5O12 and yellow phosphor includes Ce-activated garnet phosphor such as Y3(Al, Ga)5O12 and Lu3(Al,Ga)5O12.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi by forming the light emitting device including the first phosphor layer including the red phosphor, green phosphor and yellow phosphor as taught by Takano, wherein the green and yellow phosphors include Ce-activated aluminate and garnet phosphors (e.g., Y3(Al, Ga)5O12 and Lu3(Al,Ga)5O12 phosphors) as taught by Takahashi, and further including two kinds of red phosphors, LuAG-based phosphor and YAG-based phosphors in silicone resin as taught by Lim to have the first phosphor layer that comprises Y3(Al,Ga)5O12, Lu3(Al,Ga)5O12, SCASN, and CASN in silicone in order to provide phosphors having excellent temperature characteristics and to obtain improved LED device having high thermal and mechanical reliability and enhanced color rendering index, and with minimized suppression of melatonin biosynthesis by emitted light (Takahashi, ¶0019-¶0020, ¶0081, ¶0089, ¶0112, ¶0288, ¶0298; Lim, ¶0002, ¶0017-¶0022, ¶0032, ¶0058, ¶0117, ¶0135).
Regarding Claim 8, Nakano in view of Takahashi and Lim discloses the LED device of claim 7. Further, Nakano does not specifically disclose the LED device, wherein a mass ratio SCASN to CASN is approximately 20:80. However, Lim teaches that the mixing ratio (Lim, ¶0066) of the first red phosphor and the second red phosphor is adjusted to have high color rendering index (CRI) of 90 or more; specifically, a mass ratio is from (0.5 to 9):1 (first red phosphor : second red phosphor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi/Lim by adjusting ratio of the first red phosphor and the second red phosphor as taught by Lim to have a mass ratio SCASN to CASN that is 
Regarding Claim 9, Nakano in view of Takahashi and Lim discloses the LED device of claim 7. Further, Nakano does not specifically disclose the LED device, wherein a ratio of Lu3(Al,Ga)5O12 to total red mass is approximately 8.47. However, Lim teaches that the mixing ratio (Lim, ¶0066) of the cyan phosphor including LuAG-based phosphor (Lim, Fig. 6, ¶0132, ¶0064) and the red phosphors is adjusted to have high color rendering index (CRI) of 90 or more; specifically, a mass ratio is from (7 to 24):1 (cyan phosphor : red phosphors); or the mixing ratio (Lim, ¶0120-¶0121) of the green phosphor including LuAG-based phosphor (e.g., Lu3(Al,Ga)5O12) (Lim, Fig. 6, ¶0132, ¶0064) and the red phosphors is from 3 to 18:1.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi/Lim by adjusting ratio of LuAG-based phosphor and the red phosphors as taught by Lim to have a ratio of Lu3(Al,Ga)5O12 to total red mass that is approximately 8.47 in order to provide improved LED device having high color rendering index, and with minimized suppression of melatonin biosynthesis by emitted light (Lim, ¶0002, ¶0017-¶0022, ¶0032, ¶0058, ¶0066, ¶0135).
Regarding Claim 32, Nakano in view of Takahashi and Lim discloses the LED device of claim 7. Further, Nakano does not specifically disclose the LED device, wherein a ratio of Y3(Al,Ga)5O12 and Lu3(Al,Ga)5O12 to SCASN and CASN is greater than 5 and less than 10. However, Lim teaches that the mixing ratio (Lim, ¶0066) of the green phosphor including YAG-based phosphor and LuAG-based phosphor (Lim, Fig. 6, ¶0117-¶0121) and the red phosphors is adjusted to have high color rendering index (CRI) of 90 or more; specifically, a mass ratio is from (6 to 13):1 (green phosphors : red phosphors). The claimed range overlaps the range of Lim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (M.P.E.P. §2144.05). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the LED device of Nakano/Takahashi/Lim by adjusting ratio of YAG-based 3(Al,Ga)5O12 and Lu3(Al,Ga)5O12 to SCASN and CASN that is greater than 5 and less than 10 in order to provide improved LED device having high color rendering index, and with minimized suppression of melatonin biosynthesis by emitted light (Lim, ¶0002, ¶0017-¶0022, ¶0032, ¶0058, ¶0066, ¶0135).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891